WALKER, J.
(dissenting). — I do not concur in the application of the Arkansas statute to the contract of marriage reviewed in the majority opinion. [Sec. 5175, Kirby’s Digest.] This statute prescribes that whenever a party shall, from want of understanding, be incapable of consenting to. a marriage, the same shall be void from the time its nullity shall be declared by a couvi of competent jurisdiction. This statute in effect declares a marriage where one of the parties is mentally incapable of consenting thereto valid until *744set aside by a court, aud thus renders the contract voidable instead of void. Under this classification it can. only be questioned by a direct proceeding between the parties and during the lives of both. [2 Nelson on D. & S., sec. 569; Stuckey v. Nethes, 24 Hun, 461.] The operative force of a law of this character is to declare a marriage, under the condition stated, void in substance but simply voidable as to procedure. In my opinion this court is not called upon to follow such a law, which, if it does not involve an absurdity, at least contains a contradiction.
In addition, it is a fundamental principle that each State has the right to determine the marital status of its own citizens and prescribe the terms and conditions upon which marriages may be annulled or dissolved. [Mitchell v. Mitchell, 117 N. Y. Supp. 671.] While it is not deemed necessary in voicing this dissent to enter into a discussion of the doctrines of lex loci and lex domicilii as applied to marriage contracts, it will suffice to say that the rule which declares that a marriage valid where made is valid everywhere has no application here, and -is only properly applicable as ■ to matters affecting the manner and the mode of the solemnization of a marriage and the preliminaries thereof, while the question as to the matrimonial capacity of the parties, which is the question here involved, is to be determined by the law of the forum or the domiciliary law of the parties at the time the right of action accrued.